DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7 in the reply filed on 04/05/22 is acknowledged.  Applicant has cancelled the remaining claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 the claim language specifically states that the adhesive is applied at the top and sides and towards the end which have support from drawings 1, however claim 3 lacks antecedent basis as it recites that the adhesive is applied evenly over all of the one surface of the protective panel. Therefore, Claim 3 lacks antecedent basis from Claim 1.  Dependent claims 2-4 are objected to as being based on a rejected base claim. 
In claim 4, how is the panel made sanitary at the time of application? Please clarify.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 20190314210 A1 issued to Guerra et al. 
Guerra et al. teach creating a protective swatch which is waterproof and germ impermeable and hypoallergenic to be used as a sanitary panel against a female’s anatomy to be placed over a woman's crotch and that fully covers the vulva, protecting it and the vagina and extending to the anus if desired [0072]. The swatch is attached by means of a skin friendly adhesive. A pathogen-impenetrable shield that is comprised of an impermeable layer of pliable material, such as but not limited to rubber, plastic, silicon and/or any combination thereof, that is ergonomically shaped to comfortably wear between the legs and over the vagina.  
	The waterproof swatch can be made of various materials that are both flexible and impermeable by water, such as but not limited to polyurethane (PU), polyvinyl chloride (PVC), and silicone.  This is equivalent to Applicant’s film.
	In alternative embodiments, a waterproof swatch may be produced in various sizes and shapes, including but not limited to, sizes and shapes [0072].  The instant reference provides the latitude to have the dimensions vary and that to fit over a females anatomy but does not specifically teach the dimensions sought in claim 1 of the first portion having a maximum width of between three and five inches inclusive and a vertical dimension between two and four inches inclusive; a second portion, contiguous with the first portion, extending downward from the first portion, with a gradually declining width over a vertical dimension of between eight and twelve inches inclusive; and a third lowermost portion having a width between one-half inch and two inches inclusive, ending in a circular arc at the lowermost extent.  
	A person having ordinary skill in the art before the effective filing date of the invention has good reason to pursue known options within his or her technical grasp. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the size in either the length or width since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed dimensions of length and width is critical and has unexpected results. In the present invention, one would have been motivated to optimize the number of penetrations motivated by the desire to provide a product which would fit various sized females. 
	It should be noted that a change in dimensions in either direction is a result effective variable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the invention of Guerra et al. with Applicant’s claimed dimensions since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize size so that it can fit various sized woman.
	Regarding Claims 5-7 see figure 2 for the shape, structure and outside packaging.  The packaging can be made from wax paper films [0073-0078].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



ASP